Citation Nr: 1705556	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  10-15 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating higher than 30 percent for depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 2003 to November 2004.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded this case in March 2015 so that a Board hearing could be scheduled, which was subsequently held by the undersigned Veterans Law Judge at the RO in June 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is presently rated as 30 percent disabled for depression under 38 C.F.R. § 4.130, Diagnostic Code 9434.  He was last evaluated for compensation and pension purposes for his depression in November 2009.  Since that time the evidence suggests a worsening of his depression symptoms.  See, e.g., July 6, 2016 VA psychiatric pharmaceutical note showing auditory hallucinations and extreme paranoia.  As the severity of the Veteran's depression has potentially worsened since it was last evaluated more than seven years ago, another examination is warranted to resolve the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any pertinent treatment records pertaining to his depression.

2.  The AOJ should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his depression from April 2008 to present.

3.  The AOJ should then arrange for the Veteran to be scheduled for a VA psychiatric evaluation to determine the current severity of his depression.  The examiner should review the record.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected depression, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9434.  

The VA examiner is requested to provide an opinion as to the functional (both social and occupational) impairment due to the Veteran's service-connected depression.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused by the Veteran's depression.

4.  The AOJ should then review the record and readjudicate the claim for a rating higher than 30 percent for depression.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




